  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ADAM WADE ROBINSON,                    )
an individual,                         )
                                       )
      Plaintiff,                       )
                                       )           CIVIL ACTION NO.
      v.                               )             2:19cv385-MHT
                                       )                  (WO)
McLANE FOODSERVICE, INC.,              )
a corporation, et al.,                 )
                                       )
      Defendants.                      )

                           OPINION AND ORDER

      This    lawsuit,     which       was    removed    from    state   to

federal       court       based     on        diversity-of-citizenship

jurisdiction, 28 U.S.C. §§ 1332, 1441, is now before

the court on plaintiff’s motion to remand.                      The court

agrees with plaintiff that the case should be remanded.

      In     the   notice     of       removal,       defendant    McLane

Foodservice,       Inc.    argued      that    plaintiff   fraudulently

joined defendant K. Nickie Bateman--an Alabama resident

and   the     administrator       ad       litem   for   the    estate   of
Roberto      M.     Castillo--in       order    to    defeat        diversity.*

Courts       have       recognized     three    types        of     fraudulent

joinder.       “The first is when there is no possibility

that the plaintiff can prove a cause of action against

the resident (non-diverse) defendant. ... The second is

when       there    is     outright     fraud       in   the      plaintiff's

pleading      of    jurisdictional       facts.”         Triggs          v.   John

Crump      Toyota,      Inc.,    154   F.3d    1284,     1287      (11th      Cir.

1998)      (citations       omitted).         The    third     is       “where   a

diverse defendant is joined with a nondiverse defendant

as to whom there is no joint, several or alternative

liability         and    where   the    claim       against       the    diverse




       *
       The court notes that, contrary to defendant
McLane   Foodservice,   Inc.’s    assumption,   defendant
Bateman’s Alabama residence does not determine her
citizenship. "The legal representative of the estate of
a decedent shall be deemed to be a citizen only of the
same   state  as   the   decedent   ...."     28   U.S.C.
§ 1332(c)(2).   According   to   plaintiff’s   complaint,
decedent Roberto M. Castillo was a citizen of the State
of Alabama. Complaint (doc. no. 1-1) at 2. Therefore,
on this basis, the court finds that Bateman is a
citizen of Alabama.
                            2
defendant has no real connection to the claim against

the nondiverse defendant.”        Id. (citation omitted).

    The    court   finds   that     there       has   been   neither

fraudulent joinder, Coker v. Amoco Oil Co., 709 F.2d

1433, 1440 (11th Cir. 1983); nor fraudulent misjoinder,

Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1360

(11th   Cir.   1996).      There     is     a    possibility    that

plaintiff can prove a cause of action against Bateman,

there is no indication of fraud in the pleading of

jurisdictional facts, and the claim against the diverse

defendants has a real connection to the claim against

Bateman.

                             ***

    Accordingly, it is the ORDER, JUDGMENT, and DECREE

of the court that plaintiff’s motion to remand (doc.

no. 14) is granted and that, pursuant to 28 U.S.C.

§ 1447(c), this cause is remanded to the Circuit Court

of Pike County, Alabama.




                              3
    The   clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the remand.

    This case is closed in this court.

    DONE, this the 10th day of October, 2019.


                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                              4
